 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2

AGREEMENT AND PLAN OF MERGER
 
This Agreement and Plan of Merger (the "Agreement") is made as of this 13 day of
January 2011 by and among TC POWER MANAGEMENT CORP. , a Nevada corporation (the
"Company"),  AXIOM ACQUISITION CORP., a Mexican corporation ("Merger Sub"),
AXIOM MINERALS DE MEXICO S.A. DE C.V. , a Mexican corporation ("Axiom Mexico"),
and Mr. Barry Quiroz, (the “AXIOM ORIGINAL SHAREHOLDER”).
 
WHEREAS, the Company  is authorized to issue 100,000,000 shares of its common
stock, par value $0.001 per share ("Authorized Common Stock"), of which
24,634,400 shares ("Issued Common  Shares") are issued and outstanding as of the
date hereof and no shares of preferred stock exist, as of the date hereof; and
 
WHEREAS, Merger Sub is a wholly owned subsidiary of the Company and is
authorized to issue 50,000 shares of common stock, par value MXP 1 per share
(the "Merger Sub Shares"), all of which are issued and outstanding and owned by
the Company as of the date hereof; and
 
WHEREAS, the respective Boards of Directors of the Company, Merger Sub and Axiom
Mexico (the "Constituent Corporations") deem it advisable and in the best
interests of the Constituent Corporations, and their respective stockholders,
that Axiom Mexico be acquired by the Company under the terms and conditions
hereinafter set forth (the "Merger") and the Merger be effected pursuant to the
Nevada General Corporation Law (the "NGCL") and the laws of Chihuahua, Chihuahua
(“MGCL”); and
 
WHEREAS, it is intended that the Merger each be treated as a tax free
reorganization under Section 368(a) of the Internal Revenue Code of 1986, as
amended (the "Code"); and
 
NOW, THEREFORE, in consideration of the premises, covenants and conditions
hereof, the parties hereto do mutually agree as follows:
 
ARTICLE I
The Merger
SECTION 1.1
 
The Merger.  On the basis of the representations, warranties, covenants and
agreements set forth in this Agreement and subject to the satisfaction or waiver
of the conditions set forth in this Agreement, at the Effective Time (as defined
below) and in accordance with the applicable provisions of the NGCL and MGCL:
 
(a)           The Company, through the Merger Sub, shall acquire all of the
issued and outstanding shares of Axiom Mexico, by the issuance of 2,000,000
common shares of the Company (the “Merger Common Stock”) and such Merger Common
Stock shall be issued to the Axiom Original Shareholder on a pro rata basis as
to their ownership of Axiom Mexico.  Merger Sub shall be merged with and into
Axiom Mexico and the separate corporate existence of Merger Sub shall thereupon
cease.  Axiom Mexico, as the surviving corporation in the Merger and a
wholly-owned subsidiary of the Company shall continue its existence under the
name “Axiom Minerals de Mexico  S.A. de C.V." and shall continue to be governed
by the MGCL.
 
(b)           The Articles of Incorporation and By-laws of Axiom Mexico, as in
effect immediately prior to the Effective Time, shall thereafter be the articles
of incorporation and by-laws of the surviving corporation in the Merger until
duly amended or repealed.
 
(c)           The members of the Board of Directors of Axiom Mexico  immediately
prior to the Effective Time shall thereafter be confirmed as members of the
Board of Directors of Axiom Mexico as the surviving corporation in the Merger
until the earlier of their resignation or removal or until their respective
successors are duly elected or appointed and qualified in the manner provided in
the articles of incorporation and by-laws of the surviving corporation in the
Merger, or as otherwise provided by law.
 
(d)           The officers of Axiom Mexico immediately prior to the Effective
Time shall be confirmed as the initial officers of Axiom Mexico as the surviving
corporation in the Merger until the earlier of their resignation or removal or
until their respective successors are duly elected or appointed and qualified.
 
SECTION 1.2
 
Closing.  The closing of the transactions contemplated by this Agreement (the
"Closing") will take place commencing at 9:00  Eastern time on the next business
day after all the conditions set forth in this Agreement have been satisfied or
waived, or such later date as agreed upon by the parties hereto (the "Closing
Date").
 
SECTION 1.3
 
Filing of Articles of Merger.  Subject to the provisions of this Agreement, as
soon as practicable on the Closing Date, Merger Sub and Axiom Mexico shall cause
Articles of Merger substantially in the form of Exhibit A attached hereto (the
"Articles of Merger") and the Certificate of Merger substantially in the form of
Exhibit B attached hereto (the "Certificate of Merger") or other appropriate
documents, duly executed in accordance with the relevant provisions of the MGCL
and to be filed and recorded as required by the MGCL and will take any other
further actions in connection therewith as may be required by the MGCL to make
the Merger effective.  The Merger shall become effective at the later of the
time the Articles of Merger are duly filed or at the effective time set forth in
the Articles of Merger and the Certificate of Merger (the "Effective Time").
 

 
1

--------------------------------------------------------------------------------

 

SECTION 1.4

 
Certain Effects of the Merger.

 
(a)           At the Effective Time, Merger Sub shall be merged with and into
Axiom Mexico and the separate existence of Merger Sub shall cease.  Axiom
Mexico, as the surviving corporation in the Merger, shall thereupon and
thereafter possess all the rights, privileges, powers and franchises, of a
public or of a private nature, and be subject to all restrictions, liabilities
and duties of each of Axiom Mexico and Merger Sub and shall continue its
existence as a Mexican corporation.
 
(b)           The parties to this Agreement intend that the Merger shall
constitute a tax free "reorganization".  Each party to this Agreement hereby
agrees to file all tax returns, reports, or other documents, and to act in all
other respects, in a manner consistent therewith.
 
SECTION 1.5
 
Effect of Merger on Capital Stock.
 
(a)           Cancellation of Axiom Mexico Treasury Stock.  At the Effective
Time, by virtue of the Merger and without any action on the part of the holders
of capital stock of Axiom Mexico or of Merger Sub, each share of Axiom Mexico
Common Stock issued and held in the treasury of Axiom Mexico immediately prior
to the Effective Time shall cease to be outstanding, shall be canceled and
retired without any conversion thereof and without payment of any consideration
therefor and shall cease to exist.
 
(b)           Conversion of Axiom Mexico Common Stock.
 
(i)           At the Effective Time, by virtue of the Merger and without any
action on the part of the holders of capital stock of Axiom Mexico or of Merger
Sub, each share of Axiom Mexico Common Stock issued and outstanding immediately
prior to the Effective Time (other than the shares of Axiom Mexico Common Stock
being canceled pursuant to Section 1.5(a)), shall be converted into the right to
receive, upon surrender of the certificate which immediately prior to the
Effective Time represented such share in accordance with Section 1.7, forty (40)
Merger Common Stock (the "Merger Ratio") for each share of Axiom Mexico Common
Stock.
 
(ii)           Each share of Axiom Mexico Common Stock so converted at the
Effective Time shall be canceled and retired and shall cease to exist, and each
certificate which theretofore represented shares so converted and canceled shall
thereafter cease to have any rights with respect to such shares except the right
to receive the Merger Common Stock.
 

 
2

--------------------------------------------------------------------------------

 

(c)           Merger Sub Shares.  At the Effective Time, by virtue of the Merger
and without any action on the part of the holder thereof, each Merger Sub Share
issued and outstanding immediately prior to the Effective Time shall be
converted into and become an issued and outstanding share of common stock of the
surviving corporation in the Merger.
 
(d)           Securities Act Exemption.  The Merger Common Stock to be issued in
the Merger is intended to be exempt from the registration requirements of the
Securities Act of 1933, as amended (the "Securities Act"), pursuant to
Section 4(2) of the Securities Act and/or Regulation S thereunder and from
applicable state securities laws.  The Company will use reasonable efforts to
facilitate each Axiom Mexico stockholder taking all reasonable actions and
executing all necessary documents to qualify the issuance of Merger Common Stock
for such exemptions.
 
SECTION 1.6
 
Delivery of New Certificates.  Promptly after the Effective Time, the Company
shall send, by overnight courier, to each record holder of certificates formerly
representing all of such holder’s shares of Axiom Mexico Common Stock (the "Old
Certificates"), at the address set forth on books of Axiom Mexico, (i) a notice
of the effectiveness of the Merger and (ii) a Letter of Transmittal.  Upon
surrender to the Company of an Old Certificate, together with a Letter of
Transmittal duly executed and completed in accordance with the instructions
thereto, the holder of such Old Certificate (other than shares of Axiom Mexico
Common Stock to be canceled pursuant to Section 1.5(a)) shall be entitled to
receive in exchange therefore, certificates representing the shares of Merger
Common Stock into which such holder’s shares of Axiom Mexico Common Stock were
converted pursuant to the Merger (the "New Certificates") that such holder is
entitled to receive pursuant to Section 1.5(b)(i), which shall be delivered by
the Company in accordance with the instructions provided by such holder in the
Letter of Transmittal executed by such holder.
 
SECTION 1.7
 
Share Certificates Issued in Different Names.  If the New Certificates to be
delivered hereby are to be delivered in the name of a Person other than the
Person in whose name the Old Certificate surrendered is registered, it shall be
a condition of such delivery that the Old Certificate so surrendered shall be
properly endorsed or otherwise in proper form for transfer and that the Person
requesting such delivery shall pay any transfer or other taxes required by
reason of such delivery to a Person other than the registered holder of the Old
Certificate, or that such Person shall establish to the satisfaction of the
Company that such tax has been paid or is not applicable.  Except as provided in
the preceding sentence, any duty, stamp or transfer tax required to effect the
exchange of certificates as contemplated by Section 1.7 shall be borne by the
Company.
 

 
3

--------------------------------------------------------------------------------

 

SECTION 1.8
 
No Further Ownership Rights in Axiom Mexico Common Stock.  All consideration
paid upon the conversion of Axiom Mexico Common Stock and the surrender of Old
Certificates in accordance with the terms of this Agreement shall be deemed to
have been paid in full satisfaction of all rights pertaining to the shares of
Axiom Mexico Common Stock theretofore represented by such Old Certificates.  At
the Effective Time, the stock transfer books of Axiom Mexico shall be closed,
and there shall be no further registration of transfers on the stock transfer
books of the surviving corporation in the Merger of the shares of Axiom Mexico
Common Stock that were outstanding immediately prior to the Effective Time.  If,
after the Effective Time, Old Certificates are presented to the  Company for any
reason, they shall be canceled and exchanged as provided in this Agreement.
 
SECTION 1.9
 
No Liability.  Notwithstanding anything to the contrary contained herein, none
of the Company, Merger Sub, or Axiom Mexico shall be liable to any holder of an
Old Certificate or any other person or entity in respect of any cash delivered
to a public official pursuant to any applicable abandoned property, escheat or
similar law.
 
ARTICLE II
Representations and Warranties of Axiom Mexico
 
Axiom Mexico  represents and warrants to the Company as follows, except to the
extent set forth on the corresponding sections of the schedule of exceptions
attached hereto and made a part hereof (the "Axiom Mexico  Schedule of
Exceptions"):
 
SECTION 2.1
 
Organization; Standing and Power.  Axiom Mexico  is a corporation duly
incorporated, validly existing and in good standing under the laws of Mexico and
has all requisite corporate power and authority required to own, lease and
operate its properties and to carry on its business as currently being
conducted.  Copies of the Articles of Incorporation and By-laws, corporate
minute books, stock certificate books and stock transfer books of Axiom Mexico
have heretofore been delivered to the Company and are true, correct and
complete.  Axiom Mexico is not required to be qualified or licensed as a foreign
corporation in any other jurisdiction to conduct its business as currently
conducted.
 
SECTION 2.2

 
Authorization.

 
(a)           Axiom Mexico has all requisite corporate power and authority to
execute and deliver this Agreement and, subject to the approval by the
stockholders of Axiom Mexico whose consent is required in accordance with the
laws of Mexico, to consummate the transactions contemplated by this Agreement.
 

 
4

--------------------------------------------------------------------------------

 

(b)           Except for the consent and approval of the stockholders of Axiom
Mexico, the execution, delivery and performance of the Agreement by Axiom
Mexico  and the consummation by Axiom Mexico of the transactions contemplated by
the Agreement will not require on the part of Axiom Mexico any permit, approval,
order or authorization of, or filing or registration with, or allowance by, or
consent of or notification to any federal, state or local government or any
court, administrative or regulatory agency or commission or other governmental
agency or authority, domestic or foreign (a "Governmental Authority") or any
individual, partnership, joint venture, corporation, limited liability company,
trust, unincorporated organization or other entity (including a Governmental
Authority) (a "Person").
 
SECTION 2.3
 
Binding Agreement.  This Agreement has been duly executed and delivered by Axiom
Mexico , and assuming the due execution and delivery of this Agreement by the
Company, it constitutes the valid and binding obligation of Axiom Mexico,
enforceable against it in accordance with its terms, except to the extent that
its enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium, receivership and other similar laws affecting
the enforcement of creditors' rights in general and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
SECTION 2.4
 
No Conflicts.  The execution, delivery and performance of the Agreement by Axiom
Mexico  and the consummation by Axiom Mexico of the transactions contemplated by
the Agreement will not, with or without the giving of notice or lapse of time,
or both, violate, conflict with, result in a breach of, constitute a default
under or accelerate the performance required by any of the terms, conditions or
provisions of (i) the Articles of Incorporation or By-laws of Axiom Mexico or
(ii) except for such violations, conflicts, breaches, defaults or accelerations
that, individually or in the aggregate, have a material adverse effect on the
business of Axiom Mexico, any contract, covenant, agreement or understanding, or
any statute, rule, regulation, order, decree, ruling, judgment, arbitration
award, law, ordinance or stipulation to which Axiom Mexico is a party or to
which it or any of its properties or assets is subject, or result in the
creation of any liens, pledges, security interests, charges, equities, options,
proxies, voting restrictions, rights of first refusal, encumbrances,
restrictions (other than restrictions arising under applicable securities laws)
and claims of every kind and character ("Encumbrances") on any of its properties
or assets.
 
SECTION 2.5
 
Broker's or Finder's Fees.  No agent, broker, firm or other Person acting on
behalf of Axiom Mexico is, or will be, entitled to any investment banking,
commission, broker's or finder's fees from any of the parties hereto, or from
any Person controlling, controlled by or under common control with any of the
parties hereto, in connection with any of the transactions contemplated by this
Agreement.
 

 
5

--------------------------------------------------------------------------------

 

SECTION 2.6
 
Capitalization.  The outstanding capitalization of Axiom Mexico is set forth on
Schedule A annexed hereto.  There are issued and outstanding only the Issued
Common  Shares, all of which are duly authorized and validly issued.  No
securities of Axiom Mexico are entitled to preemptive or similar rights and no
Person has any right of first refusal, right of participation, or any similar
right to participate in the transactions contemplated hereby.  There are no
outstanding options, warrants or other rights to acquire capital stock of Axiom
Mexico, and there are no options, warrants, calls, rights, commitments
agreements, understandings or arrangements to which Axiom Mexico is a party or
by which Axiom Mexico is or may become bound to issue additional shares of
capital stock of Axiom Mexico, or securities or rights convertible or
exchangeable into shares of capital stock of Axiom Mexico prior to the Effective
Time.
 
SECTION 2.7
 
Subsidiaries.  Axiom Mexico does not have any subsidiaries, nor does it own any
direct or indirect interest in any other business entity.
 
SECTION 2.8
 
Financial Statements.  Axiom Mexico has furnished the Company with a true and
complete copy of (i) the audited balance sheets of Axiom Mexico as of August 31,
2010, and the related audited statements of income and statements of cash flow
of Axiom Mexico for the interim period ended August 31, 2010 (the "Financial
Statements").  The Financial Statements fairly present in all material respects
the financial position, results of operations and other information purported to
be shown thereon of Axiom Mexico, at the dates and for the respective periods to
which they apply, subject, in the case of the Financial Statements, to normal,
immaterial year-end audit adjustments.  All such Financial Statements have been
reviewed by Meyler and Co. and are accompanied by their report and were prepared
in conformity with United States generally accepted accounting principles
("GAAP") consistently applied throughout the periods involved, and have been
adjusted for all normal and recurring accruals.
 
SECTION 2.9
 
No Adverse Changes.  There has not been any material adverse change in the
financial condition of Axiom Mexico from that set forth in the Financial
Statements except for (i) transactions in the ordinary course of business since
August 31, 2010 and (ii) transactions, including but not limited to the
incurring of expenses and liabilities, relating to this Agreement.
 
SECTION 2.10
 
Liabilities; Claims.  There are no liabilities (including, but not limited to,
tax liabilities) or claims against Axiom Mexico (whether such liabilities or
claims are contingent or absolute, direct or indirect, and matured or unmatured)
not appearing in the Financial Statements, other than (i) liabilities incurred
in the ordinary course of business since August 31, 2010, (ii) taxes accrued on
earnings since June 6, 2010 which are not yet due or payable or (iii) other
liabilities which do not exceed $5,000 in the aggregate.
 

 
6

--------------------------------------------------------------------------------

 

SECTION 2.11
 
Material Contracts.  All written agreements, contracts, letters of intent,
arrangements, understandings and commitments to which Axiom Mexico is a party
and which are material to Axiom Mexico  (collectively, " Axiom
Mexico  Contracts") are in good standing, valid and effective in accordance with
their respective terms, and neither Axiom Mexico nor any other party to a
contract has violated any provision of, or committed or failed to perform any
act which, with or without notice, lapse of time or both, would constitute a
default under the provisions of, any such contract.  Axiom Mexico is not a party
to or bound by any contract which would prohibit or materially delay the
consummation of transactions contemplated by this Agreement.
 
SECTION 2.12
 
Tax Matters.
 
(a)           All federal, state, county, local and foreign income, excise,
property and other tax returns required to be filed by Axiom Mexico have been
timely filed and all such duly filed tax returns are true and correct in all
material respects.  All required taxes, fees or assessments have been paid or an
adequate reserve therefore has been established (in accordance with GAAP) in the
Financial Statements.  The federal income tax returns and state and foreign
income tax returns of Axiom Mexico have not been audited by the  Servicio de
Administración Tributaria (the "SAT") or any other taxing authority and Axiom
Mexico has not received any notice of deficiency or assessment from any taxing
authority with respect to liability for taxes which has not been fully paid or
finally settled.  Neither the SAT nor any state, local, foreign or other taxing
authority has proposed in writing any additional taxes, interest or penalties
with respect to Axiom Mexico or any of its operations or businesses.  There are
no pending, or to the knowledge of Axiom Mexico, threatened, tax claims or
assessments, and there are no pending, or to the knowledge of Axiom Mexico,
threatened, tax examinations by any taxing authorities.  Axiom Mexico has not
given any waivers of rights (which are currently in effect) under applicable
statutes of limitations with respect to taxes of Axiom Mexico for any taxable
period.  There are no liens for taxes upon the assets of Axiom Mexico except for
statutory liens for current taxes not yet due and payable or which may
thereafter be paid without penalty or are being contested in good faith.  Axiom
Mexico has not filed a request with the SAT for changes in accounting methods
within the last three (3) years which change would affect the accounting for tax
purposes, directly or indirectly, of its business.
 
(b)            Axiom Mexico does not have any liability for taxes of any person
as a result of being a member of an affiliated, consolidated, combined or
unitary group, nor is it bound by any obligation under any tax sharing
agreement, tax indemnification agreement or similar contract or arrangement.
 

 
7

--------------------------------------------------------------------------------

 

SECTION 2.13
 
Legal Proceedings.  There are no legal, administrative, arbitral or other
proceedings, claims, suits, actions or governmental investigations of any nature
pending, or to Axiom Mexico's knowledge, threatened, directly or indirectly
involving Axiom Mexico or its officers, directors, employees or affiliates,
which would reasonably be expected to have a material adverse effect on the
business of Axiom Mexico or challenging the validity of the transactions
contemplated by this Agreement.  Axiom Mexico is not a party to any order,
judgment, injunction, rule or decree of any Governmental Authority or arbitrator
which would reasonably be expected to have a material adverse effect on the
business of Axiom Mexico.
 
SECTION 2.14
 
Permits; Compliance with Laws.  Axiom Mexico has all governmental licenses,
authorizations, permits, consents and approvals ("Permits") required to own,
lease and operate its properties and to carry on its business as currently
conducted.  Axiom Mexico:  (i) is not in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by Axiom Mexico under), nor has Axiom
Mexico received notice of a claim that it is in default under or that it is in
violation of, any indenture, mortgage, deed of trust or other agreement,
instrument or contract to which Axiom Mexico is a party or by which it or any of
its assets or properties are bound (whether or not such default or violation has
been waived), (ii) is not in violation of any order of any court, arbitrator or
Governmental Authority, (iii) is not and has not been in violation of any law,
order, rule, regulation, writ, injunction, judgment or decree of any
Governmental Authority having jurisdiction over Axiom Mexico or any of its
business or properties, including federal and state securities laws and
regulations and (iv) is not in violation of any of its Permits, except where the
failure to so comply did not have and would not reasonably be expected to have a
material adverse effect on the business of Axiom Mexico.
 
SECTION 2.15
 
Intellectual Property.  Axiom Mexico has no patents, patent applications,
trademarks, trademark registrations or applications therefore, service marks,
service mark registrations or applications therefore, trade names, copyrights,
copyright registrations or applications therefore or any other proprietary
intellectual property and other rights relating to the foregoing.  Axiom Mexico
has no knowledge of any infringements by Axiom Mexico of any third party's
intellectual property.
 
SECTION 2.16
 
Insurance.  The Company has no casualty and liability policies and other
insurance policies.
 
SECTION 2.17
 
Related Party Contracts  None of the officers, directors, or affiliates of Axiom
Mexico is presently a party to any transaction with Axiom Mexico (other than for
services as employees, officers and directors), including any loans, leases,
agreements, arrangements or understandings outstanding between Axiom Mexico and
any of its officers, directors, or affiliates or any person related to or
affiliated with any such officers or directors.
 

 
8

--------------------------------------------------------------------------------

 

 
SECTION 2.18

 
Benefit Plans.  Axiom Mexico does not have any pension, retirement, savings,
profitsharing, stock-based, incentive compensation or other similar employee
benefit plan.
 
SECTION 2.19
 
Trading With the Enemy Act; Patriot Act.  Neither sale of Axiom Mexico’s
securities nor Axiom Mexico's use of the proceeds from such sale has violated
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. Without limiting the foregoing, Axiom Mexico (i) is not a Person whose
property or interests in property are blocked pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed.
Reg. 49079 (2001)) and (ii) does not engage in any dealings or transactions, or
is otherwise associated, with any such person.  Axiom Mexico is in compliance
with the USA Patriot Act of
 
ARTICLE III
Representations and Warranties Regarding Merger Sub
 
The Company and Merger Sub each jointly and severally represents and warrants to
Axiom Mexico as follows with respect to Merger Sub:
 
SECTION 3.1
 
Organization; Capitalization.  Merger Sub is a duly organized and validly
existing corporation in good standing under the laws of Chihuahua, Chihuahua,
authorized to issue only the Merger Sub Shares.  On the Closing Date there will
be 50,000 issued and outstanding Merger Sub Shares, all of which shall be fully
paid and non-assessable and shall be owned solely by the Company.  There are no
issued or outstanding options or warrants to purchase Merger Sub Shares or any
issued or outstanding securities of any nature convertible into Merger Sub
Shares, or any agreements or understandings to issue any Merger Sub Shares,
options or warrants.
 
SECTION 3.2
 
Authorization.
 
(a)           Merger Sub has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated by this Agreement.
 
(b)           Except for the filing of the Articles of Merger and the
Certificate of Merger, the execution, delivery and performance of the Agreement
by Merger Sub and the consummation by Merger Sub of the transactions
contemplated by the Agreement will not require on the part of Merger Sub any
permit, approval, order or authorization of, or filing or registration with, or
allowance by, or consent of or notification to any Person.
 

 
9

--------------------------------------------------------------------------------

 

SECTION 3.3
 
Binding Agreement.  This Agreement has been duly executed and delivered by
Merger Sub, and assuming the due execution and delivery of this Agreement by the
Company and Axiom  Mexico, constitutes the valid and binding obligation of
Merger Sub, enforceable against it in accordance with its terms, except to the
extent that its enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, receivership and other
similar laws affecting the enforcement of creditors' rights in general and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
SECTION 3.4
 
No Conflicts.  The execution, delivery and performance of the Agreement by
Merger Sub and the consummation by Merger Sub of the transactions contemplated
by the Agreement will not, with or without the giving of notice or lapse of
time, or both, violate, conflict with, result in a breach of, constitute a
default under or accelerate the performance required by any of the terms,
conditions or provisions of (i) the Certificate of Incorporation or By-laws of
Merger Sub or (ii) any statute, rule, regulation, order, decree, ruling,
judgment, arbitration award, law, ordinance or stipulation to which Merger Sub
or any of its properties or assets is subject, or result in the creation of any
Encumbrances on any of its properties or assets.
 
SECTION 3.5
 
Broker's or Finder's Fees.  No agent, broker, firm or other Person acting on
behalf of Merger Sub is, or will be, entitled to any investment banking,
commission, broker's or finder's fees from any of the parties hereto, or from
any Person controlling, controlled by or under common control with any of the
parties hereto, in connection with any of the transactions contemplated by this
Agreement.
 
SECTION 3.6
 
Capitalization.  On the date hereof, the authorized capital stock of Merger Sub
consists of 50,000 Merger Sub Shares.
 
SECTION 3.7
 
No Business Activity; Financial Condition.  Merger Sub has been organized solely
for the purpose of consummating the Merger and, since its inception, has had no
business activity of any nature other than those related to its organization or
as contemplated by this Agreement.  Merger Sub has no contracts or commitments
to which it is a party, except for this Agreement and other documents and
instruments contemplated hereby in connection with the Merger.  Except for
(i) the incurring of expenses of its organization, (ii) the issuance of the
Merger Sub Shares to the Company, (iii) the incurring of expenses relating to
this Agreement and the consummation of the transactions contemplated by this
Agreement and (iv) the consummation of the Merger, Merger Sub has had no
financial or other transactions of any nature whatsoever.  As of the date
hereof, Merger Sub has no subsidiaries.
 

 
10

--------------------------------------------------------------------------------

 

 
ARTICLE IV
Intentionally Left Blank
 
 
ARTICLE V
Representations and Warranties Regarding the Company
 
The Company hereby represents and warrants to Axiom Mexico as follows, except to
the extent set forth on the corresponding sections of the schedule of exceptions
attached hereto and made a part hereof:
 
SECTION 5.1
 
Organization; Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of  Nevada and has all requisite corporate power and authority required to own,
lease and operate its properties and to carry on its business as currently being
conducted.  Copies of the Certificate of Incorporation and By-laws, corporate
minute books, stock certificate books and stock transfer books of the Company
that have heretofore been delivered to Axiom Mexico are true, correct and
complete.  The Company is not required to be qualified or licensed as a foreign
corporation in any other jurisdiction to conduct its business as currently
conducted.
 
SECTION 5.2
 
Authorization.
 
(a)           The Company has all requisite corporate power and authority to
execute and deliver this Agreement and, subject to the approval by the
stockholders of the Company whose consent is required in accordance with the
laws of the State of Nevada to consummate the Reincorporation and the
transactions related thereto, and to consummate the transactions contemplated by
this Agreement.
 
(b)           The execution, delivery and performance of the Agreement by the
Company and the consummation by the Company of the transactions contemplated by
the Agreement will not require on the part of the Company any permit, approval,
order or authorization of, or filing or registration with, or allowance by, or
consent of or notification to any Person.
 
SECTION 5.3
 
Binding Agreement.  This Agreement has been duly executed and delivered by the
Company, and constitutes the valid and binding obligation of the Company,
enforceable against it in accordance with its terms, except to the extent that
its enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium, receivership and other similar laws affecting
the enforcement of creditors' rights in general and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 

 
11

--------------------------------------------------------------------------------

 

SECTION 5.4
 
No Conflicts.  The execution, delivery and performance of the Agreement by the
Company and the consummation by the Company of the transactions contemplated by
this Agreement will not, with or without the giving of notice or lapse of time,
or both, violate, conflict with, result in a breach of, constitute a default
under or accelerate the performance required by any of the terms, conditions or
provisions of (i) the Certificate of Incorporation or By-laws of the Company or
(ii) except for such violations, conflicts, breaches, defaults or accelerations
that, individually or in the aggregate, have a material adverse effect on the
business of the Company, any contract, covenant, agreement or understanding, or
any statute, rule, regulation, order, decree, ruling, judgment, arbitration
award, law, ordinance or stipulation to which the Company is a party or to which
it or any of its properties or assets is subject, or result in the creation of
any Encumbrances on any of its properties or assets.
 
SECTION 5.5
 
Broker's or Finder's Fees.  No agent, broker, firm or other Person acting on
behalf of the Company is, or will be, entitled to any investment banking,
commission, broker's or finder's fees from any of the parties hereto, or from
any Person controlling, controlled by or under common control with any of the
parties hereto, in connection with any of the transactions contemplated by this
Agreement.
 
SECTION 5.6
 
Capitalization.
 
(a)           The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock.  As of the date hereof, 24,634,400 shares of
Common Stock are issued and outstanding. The Company declares that all such
stock, as referred below, is the total amount of stock of the Company and there
is no preferred stock or other different from such as above mentioned.  All of
the issued and outstanding shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid and non assessable.  All of the
issued and outstanding shares of capital stock of the Company have been offered,
issued and sold by the Company in compliance with all applicable federal and
state securities laws.  No securities of the Company are entitled to preemptive
or similar rights, and no Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated hereby.  There are no outstanding options, warrants or
other rights to acquire capital stock of the Company and there are no
securities, options, warrants, calls, rights, commitments, agreements,
understandings or arrangements to which the Company is a party or by which the
Company is or may become bound to issue additional shares of capital stock of
the Company, or securities or rights convertible or exchangeable into shares of
capital stock of the Company.
 

 
12

--------------------------------------------------------------------------------

 

(b)           There are no outstanding obligations, contingent or otherwise, of
the Company to redeem, purchase or otherwise acquire any capital stock or other
securities of the Company.
 
(c)           There are no stockholder agreements, voting trusts or other
agreements or understandings to which the Company is a party or by which the
Company is bound relating to the voting of any shares of the capital stock of
the Company.
 
SECTION 5.7
 
Subsidiaries.  Other than the Merger Sub, the Company does not have any
subsidiaries, nor does it own any direct or indirect interest in any other
business entity.
 
SECTION 5.8
 
Investment Company/Investment Adviser.  The business of the Company does not
require it to be registered as an investment company, as such term is defined
under the Investment Company Act of 1940, as amended, nor does it require the
Company to be registered as an investment adviser, as such term is defined under
the Investment Advisers Act of 1940, as amended, or under applicable Nevada
State laws.
 
SECTION 5.9
 
SEC Reports; Financial Statements.
 
(a)           The Company has filed all registration statements, prospectuses,
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission (the "SEC") under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), including pursuant to Section 13(a) or 15(d) thereof, since
November 11, 2007 (the foregoing materials being collectively referred to herein
as the "SEC Reports") on a timely basis.  As of their respective dates (and as
of the date of any amendment to the respective SEC Report), the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the SEC promulgated
thereunder.  None of the SEC Reports, as of their respective dates (or, if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Reports complied in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements were
prepared in accordance with GAAP consistently applied during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position, results of operations and other information purported to be shown
thereon of the Company as of the dates and for the respective periods to which
they apply, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
 

 
13

--------------------------------------------------------------------------------

 

(b)           Since the last SEC Report and except as specifically disclosed in
the SEC Reports:
 
(i)           there has not been any material adverse change in the business,
financial condition or results of operations of the Company, its liabilities,
assets or any damage, loss or other change in circumstances materially affecting
the Company, its business or assets or the Company's right to carry on its
business;
 
(ii)          the Company has not incurred, assumed, guaranteed or endorsed any
liabilities (contingent or otherwise) or amended of any material term of any
outstanding security;
 
(iii)         there has been no sale, assignment, disposal, transfer, mortgage,
pledge, encumbrance or lease of any asset or property of the Company;
 
(iv)         there has been no change in accounting methods or practices or the
identity of its auditors, nor any revaluation of any asset of the Company;
 
(v)          there has been no declaration or payment of a dividend, or any
other declaration, payment or distribution of any type or nature to any
stockholder of the Company in respect of its stock, whether in cash or property,
and no purchase or redemption of any share of the capital stock of the Company;
 
(vi)         the Company has not issued any equity securities to any officer,
director or affiliate of the Company;
 
(vii)        the Company has not made any loan, advance or capital contributions
to or investment in any Person;
 
(viii)       the Company has not established, adopted or amended (except as
required by applicable law) any collective bargaining, bonus, profit sharing,
thrift, pension, retirement, deferred compensation, compensation, stock option,
restricted stock or other benefit plan or arrangement covering any current or
former director, officer or employee of the Company;
 
(ix)          the Company has not increased the compensation, bonus or other
benefits payable or otherwise made available to any current or former director,
officer or employee of the Company;
 

 
14

--------------------------------------------------------------------------------

 

(x)           the Company has not granted any severance or termination pay to
any current or former director, officer or employee of the Company, or increased
the benefits payable under any existing severance or termination pay policies or
employment agreements or entered into any employment, deferred compensation or
other similar agreement (or any amendment to any such existing agreement) with
any current or former director, officer or employee of the Company;
 
(xi)          the Company has not made any tax election or any settlement or
compromise of any tax liability, in either case that is material to the Company
or entered into any transaction by the Company not in the ordinary course of
business;
 
(xii)         there has been no release, compromise, waiver or cancellation of
any debt to or claim by the Company, or waiver of any right of the Company;
 
(xiii)        there have been no capital expenditures by the Company;
 
(xiv)        there has been no material damage or destruction to, or loss of,
physical property (whether or not covered by insurance) of the Company;
 
(xv)         there has been no guaranty by the Company of any indebtedness of
any Person;
 
(xvi)        the Company has not entered into any transaction or commitment
made, or any contract or agreement entered into, relating to its business or any
of its assets (including the acquisition or disposition of, or creation of a
lien on, any assets) or any relinquishment by the Company of any contract or
other right;
 
(xvii)       the Company has not participated or engaged in any discussions or
negotiations with any Person regarding, or entered into any transaction
concerning, a merger, stock exchange or consolidation, other than with the other
parties hereto, or liquidated or dissolved itself (or suffered any liquidation
or dissolution) or conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of related transactions, all or a substantial
part of its property, business, assets or capital stock or  securities
convertible into equity, or made any material change in its current method of
conducting business;
 

 
15

--------------------------------------------------------------------------------

 

(xviii)      there has been no agreement or commitment by the Company to do any
of the foregoing described in clauses (i) through (xviii); and
 
(xix)         there has been no other event or condition of any character that
has had, or could reasonably be expected to have, a material adverse effect on
the properties, business, operations, financial condition, assets or prospects
of the Company.
 
SECTION 5.10
 
Assets; Liens.  The Company has not acquired any assets, including, without
limitation, goodwill, assets, real property, tangible personal property,
intangible personal property, rights and benefits under contracts and cash.  No
Encumbrances exist on any of the Company's assets.
 
SECTION 5.11
 
Liabilities; Claims.  Except as set forth in the SEC Reports, there are no
liabilities (including, but not limited to, tax liabilities) or claims against
the Company (whether such liabilities or claims are contingent or absolute,
direct or indirect, and matured or unmatured), and there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability or claim.
 
SECTION 5.12
 
Material Contracts.  The Company has no "material contracts" (as defined in Item
601(b)(10) of Regulation S-B of the SEC) to which it is a party.  The Company is
not a party to or bound by any contract which would prohibit or materially delay
the consummation of the transactions contemplated by this Agreement.
 

 
16

--------------------------------------------------------------------------------

 

SECTION 5.13
 
Tax Matters.
 
(a)           All federal, state, county, local and foreign income, excise,
property and other tax returns required to be filed by the Company have been
timely filed and all such duly filed tax returns are true and correct in all
material respects.  All required taxes, fees or assessments have been paid or an
adequate reserve therefor has been established (in accordance with GAAP) in the
financial statements of the Company included in the SEC Reports.  The federal
income tax returns and state and foreign income tax returns of the Company and
its subsidiaries have not been audited by the IRS or any other taxing authority
and the Company or its subsidiaries have not received any notice of deficiency
or assessment from any taxing authority with respect to liability for taxes
which has not been fully paid or finally settled.  Neither the IRS nor any
state, local, foreign or other taxing authority has proposed in writing any
additional taxes, interest or penalties with respect to the Company or its
subsidiaries or any of their operations or businesses.  There are no pending, or
to the knowledge of the Company, threatened, tax claims or assessments, and
there are no pending, or to the knowledge of the Company, threatened, tax
examinations by any taxing authorities.  Neither the Company nor its
subsidiaries have given any waivers of rights (which are currently in effect)
under applicable statutes of limitations with respect to the federal income tax
returns of the Company or its subsidiaries for any taxable period.  There are no
liens for taxes upon the assets of the Company or its subsidiaries except for
statutory liens for current taxes not yet due and payable or which may
thereafter be paid without penalty or are being contested in good faith.  The
Company or its subsidiaries has not filed a request with the IRS for changes in
accounting methods within the last three (3) years which change would affect the
accounting for tax purposes, directly or indirectly, of its business.
 
(b)           The Company does not have any liability for taxes of any person as
a result of being a member of an affiliated, consolidated, combined or unitary
group under Treasury Regulation Section 1.1502-6 (or any comparable provision of
state, local or foreign law), nor is it bound by any obligation under any tax
sharing agreement, tax indemnification agreement or similar contract or
arrangement.
 
SECTION 5.14
 
Legal Proceedings.  There are no legal, administrative, arbitral or other
proceedings, claims, suits, actions or governmental investigations of any nature
pending, or to the Company's knowledge threatened, directly or indirectly
involving the Company or its officers, directors or affiliates, including, but
not limited to any stockholder claims or derivative actions, or challenging the
validity or propriety of the transactions contemplated by this Agreement.  The
Company is not subject to any order, judgment, injunction, rule or decree of any
Governmental Authority or arbitrator.
 

 
17

--------------------------------------------------------------------------------

 

SECTION 5.15
 
Insurance.  The Company has no casualty and liability policies and other
insurance policies.
 
SECTION 5.16
 
Intellectual Property.  The Company has no patents, patent applications,
trademarks, trademark registrations or applications therefore, service marks,
service mark registrations or applications therefore, trade names, copyrights,
copyright registrations or applications therefore or any other proprietary
intellectual property and other rights relating to the foregoing.  The Company
has no knowledge of any infringements by the Company of any third party's
intellectual property.
 
SECTION 5.17
 
Permits; Compliance with Laws.  The Company has all Permits required to own,
lease and operate its properties and to carry on its business as currently
conducted.  The Company:  (i) is not in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company under), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any indenture, mortgage, deed of trust or other agreement,
instrument or contract to which the Company is a party or by which it or any of
its assets or properties are bound (whether or not such default or violation has
been waived), (ii) is not in violation of any order of any court, arbitrator or
governmental body, (iii) is not and has not been in violation of any law, order,
rule, regulation, writ, injunction, judgment or decree of any Governmental
Authority having jurisdiction over the Company or any of its business or
properties, including federal and state securities laws and regulations and (iv)
is not in violation of any of its Permits.
 
SECTION 5.18
 
Related Party Contracts.  Except as set forth in the SEC Reports, none of the
officers, directors, or affiliates of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any loans, leases, agreements, arrangements or
understandings outstanding between the Company and any of its officers,
directors, or affiliates or any person related to or affiliated with any such
officers or directors.
 
SECTION 5.19
 
Employee Matters; Benefit Plans.  The Company has no employees and there are no
labor disputes, grievances or requests for arbitration.  Except for the Stock
Award to Steven A Sanders, the Company has no pension, retirement, savings,
profit sharing, stock-based, incentive compensation or other similar employee
benefit plan.
 

 
18

--------------------------------------------------------------------------------

 

SECTION 5.20
 
Trading With the Enemy Act; Patriot Act.  No sale of the Company's securities or
the Company's use of the proceeds from such sale has violated the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
Without limiting the foregoing, the Company (i) is not a person whose property
or interests in property are blocked pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed.
Reg. 49079 (2001)) and (ii) does not engage in any dealings or transactions, or
be otherwise associated, with any such person.  The Company is in compliance
with the USA Patriot Act of 2001.
 
SECTION 5.21
 
No Disagreements with Accountants and Lawyers.  There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the accountants and lawyers formerly or presently employed by the
Company and the Company is current with respect to any fees owed to its
accountants and lawyers.
 
SECTION 5.22
 
Environmental Matters.  The Company has complied with all applicable
environmental laws.  There is no pending or threatened civil or criminal
litigation, written notice of violation, formal administrative proceeding or
investigation, inquiry or information request by any Governmental Authority or
other entity relating to any environmental law involving the Company.
 
SECTION 5.23
 
Listing on the OTCBB.  The Company Common Stock has been approved for listing on
the Over-The-Counter Bulletin Board (the "OTCBB") and the Company has and
continues to satisfy all of the requirements of the OTCBB for such listing and
for the trading of Company Common Stock thereunder.
 
SECTION 5.24
 
Disclosure.  The Company confirms that neither it nor any other Person acting on
its behalf has provided Axiom Mexico or its agents or counsel with any
information that constitutes or might constitute material, nonpublic information
concerning the Company.  The Company understands and confirms that Axiom Mexico
will rely on the foregoing representations in effecting transactions in
securities of the Company.  All disclosure provided to Axiom Mexico regarding
the Company, its business and the transactions contemplated hereby furnished by
or on behalf of the Company with respect to the representations and warranties
made herein are true and correct with respect to such representations and
warranties and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein
not misleading.  The Company acknowledges and agrees that Axiom Mexico has not
made, nor is Axiom Mexico making, any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
herein.
 

 
19

--------------------------------------------------------------------------------

 

 
ARTICLE VI
Non-Survival of Representations, Warranties and Agreements
SECTION 6.1                                
 
None of the representations, covenants and warranties contained in this
Agreement (including, but not limited to, all statements contained in any
certificate or other instrument delivered by or on behalf of the Company, Merger
Sub, or Axiom Mexico pursuant hereto or in connection with the transactions
contemplated hereby) shall survive the Effective Time, except for the covenants
and agreements that by their terms apply or are to be performed in whole or in
part after the Effective Time.
 
ARTICLE VII
Conditions of Obligations of Merger Sub and the Company
 
The obligation of Merger Sub and the Company to consummate the Merger and other
transactions contemplated hereby is subject to the satisfaction or waiver of the
following conditions prior to the Closing Date:
 
SECTION 7.1
 
Compliance with Representations, Warranties and Covenants.  Each of the
representations and warranties of Axiom Mexico set forth in this Agreement
should be true and correct as the date hereof and as the Closing Date as though
made on and as of the Closing Date and Axiom Mexico shall be in compliance with
its covenants contained herein in all material respects, and Merger Sub and the
Company each shall receive from Axiom Mexico certificates to such effect from an
officer of Axiom Mexico as of the Closing Date.
 
SECTION 7.2
 
No Material Adverse Change.  Except as disclosed in this Agreement or in the
Axiom Mexico Schedule of Exceptions, no material adverse change in the aggregate
shall have occurred in the financial condition, business, properties, assets,
liabilities or results of operations of Axiom Mexico since the last SEC Report .
 
SECTION 7.3
 
Filings and Approvals.  All applicable filings and regulatory approvals, as well
as any other third party approvals, required to be made or obtained by Axiom
Mexico shall have been made or obtained.
 
SECTION 7.4
 
Stockholder Approvals.  This Agreement and the transactions contemplated hereby
shall have been approved by appropriate action of the stockholders of Axiom
Mexico and resolutions to that effect shall have been delivered to the Company.
 

 
20

--------------------------------------------------------------------------------

 

SECTION 7.5
 
No Claims.  No claim, suit, action or other proceeding shall be pending or
threatened in writing before or by any court or Governmental Authority against
Axiom Mexico that could materially and adversely affect the ability of Axiom
Mexico to consummate the transactions contemplated by this Agreement.
 
SECTION 7.6
 
No Injunctions, Restraints or Pending Governmental Actions; Illegality.  No
applicable laws shall have been adopted, promulgated or enforced by any
Governmental Authority, and no temporary restraining order, preliminary or
permanent injunction or other order issued by a court or other Governmental
Authority of competent jurisdiction (an "Injunction") shall be in effect, having
the effect of making the Merger illegal or otherwise prohibiting consummation of
the Merger.  No proceeding initiated by any Governmental Authority seeking, and
which is reasonably likely to result in the granting of, an Injunction shall be
pending.
 
 
ARTICLE VIII
Conditions of Obligations of Axiom Mexico
 
The obligations of Axiom Mexico to consummate the Merger are subject to the
following conditions prior to the Closing Date:
 
SECTION 8.1
 
Compliance with Representations, Warranties and Covenants.  Each of the
representations and warranties of Merger Sub and the Company set forth in this
Agreement (other than those representations and warranties which are made as of
a specified date herein) shall be true and correct as of the date hereof and as
of Closing Date as though made on and as of the Closing Date and Merger Sub and
the Company shall be in compliance with their respective covenants contained
herein in all material respects, and Axiom Mexico shall have received from each
of Merger Sub and the Company a certificate to such effect from an officer of
Merger Sub and the Company, as the case may be, as of the Closing Date.
 
SECTION 8.2
 
No Material Transactions.  Except as disclosed in this Agreement or pursuant to
the Reincorporation, no material transactions shall have been entered into by
Merger Sub or the Company, other than transactions in the ordinary course of
business, since the most recent SEC Report, except as referred to in this
Agreement or in connection herewith, with the prior written consent of Axiom
Mexico.
 
SECTION 8.3
 
No Material Adverse Change.  Except as disclosed in this Agreement or pursuant
to the Reincorporation, no material adverse change shall have occurred in the
financial condition, business, properties, assets, liabilities or results of
operations of Merger Sub or the Company since the most recent SEC Report.
 

 
21

--------------------------------------------------------------------------------

 

SECTION 8.4
 
No Claims.  No claim, suit, action or other proceeding shall be pending or
threatened in writing before or by any court or Governmental Authority against
the Company or Merger Sub that could materially and adversely affect the ability
of the Company or Merger Sub to consummate the transaction contemplated by this
Agreement.
 
SECTION 8.5
 
No Injunctions, Restraints or Pending Governmental Actions; Illegality.  No
applicable laws shall have been adopted, promulgated or enforced by any
Governmental Authority, and no Injunction shall be in effect, having the effect
of making the Merger illegal or otherwise prohibiting consummation of the
Merger.  No proceeding initiated by any Governmental Authority seeking, and
which is reasonably likely to result in the granting of, an Injunction shall be
pending.
 
SECTION 8.6
 
Super 8-K Information.  The Company will have prepared and able to file a
current report on Form 8-K reporting the merger that is compliant with, and
provides the information required under, Items 1.01, 3.02, 5.01, 5.06, 9.01 and
any other applicable Item of Form 8-K (the “Super 8-K”) including the necessary
financial information and Axiom Mexico will have signed off on the Super 8-K to
be filed with 4 days of the Effective Date.
 

 
22

--------------------------------------------------------------------------------

 

ARTICLE IX Other Covenants
 
SECTION 9.1
 
Public Announcements.  No press release or announcement concerning this
Agreement or the transactions related hereto will be issued by any party without
the prior consent of the other parties, except as such release or announcement
may be required by law, in which case the party required to make the release or
announcement will, to the extent practicable, allow the other party reasonable
time to comment on such release or announcement in advance of such issuance.
 
SECTION 9.2
 
Further Instruments and Actions.  Each party shall deliver such further
instruments and take such further action as may be reasonably requested by any
other party hereto in order to carry out the intent and purposes of this
Agreement.
 
SECTION 9.3
 
Issuance of Stock.  Following the Closing, the Company shall issue the Merger
Common Stock to the Original Axiom Mexico Shareholders.
 
SECTION 9.4
 
Company Actions Prior to Closing.  Except as otherwise contemplated by this
Agreement, from the date hereof through the Closing, the Company shall not,
other than in the ordinary course of business consistent with past practice,
without the prior written consent of Axiom Mexico:
 
(a)          sell, lease, assign, transfer or otherwise dispose of any material
assets;
 
(b)          agree to assume or assume, guarantee, endorse or otherwise in any
way be, or become responsible or liable for, directly or indirectly, any
material contingent obligation;
 
(c)          participate or engage in any discussions or negotiations with any
Person regarding, or enter into any transaction concerning, a merger, stock
exchange or consolidation, other than with the other parties hereto, or
liquidate or dissolve itself (or suffer any liquidation or dissolution) or
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of related transactions, all or a substantial part of its property,
business, assets or capital stock or  securities convertible into equity, or
make any material change in its present method of conducting business;
 

 
23

--------------------------------------------------------------------------------

 

(d)          make any amendment to its certificate of incorporation or bylaws;
 
(e)          incur any liabilities (including, but not limited to. tax
liabilities) or claims against the Company (whether such liabilities or claims
are contingent or absolute, direct or indirect, and matured or unmatured);
 
(f)          create, incur, assume or suffer to exist, any mortgage, pledge,
lien, charge, security interest or encumbrance of any kind upon any of its
property, assets, income or profits, whether now owned or hereafter acquired;
 
(g)          declare or authorize any dividends or distributions on any shares
of its capital stock;
 
(h)          make any tax election, change any annual tax accounting period,
amend any tax return, enter into any closing agreement, settle any tax claim or
assessment, surrender any right to claim a tax refund or consent to any
extension or waiver of the limitations period applicable to any tax claim or
assessment; or
 
(i)          make any commitment, agreement or understanding with respect to any
of the foregoing.
 
SECTION 9.5
 
Axiom Mexico Actions Prior to Closing.  Except as otherwise contemplated by this
Agreement, from the date hereof through the Closing, Axiom Mexico shall not,
other than in the ordinary course of business consistent with past practice,
without the prior written consent of the Company:
 
(a)          sell, lease, assign, transfer or otherwise dispose of any material
assets;
 
(b)          agree to assume or assume, guarantee, endorse or otherwise in any
way be, or become responsible or liable for, directly or indirectly, any
material contingent obligation;
 
(c)          participate or engage in any discussions or negotiations with any
Person regarding, or enter into any transaction concerning, a merger, stock
exchange or consolidation, other than with the other parties hereto, or
liquidate or dissolve itself (or suffer any liquidation or dissolution) or
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of related transactions, all or a substantial part of its property,
business, assets or capital stock or  securities convertible into equity, or
make any material change in its present method of conducting business;
 

 
24

--------------------------------------------------------------------------------

 

(d)          make any amendment to its certificate of incorporation or bylaws;
 
(e)          enter into or amend any employment agreements or increase the
salary or bonus of any existing employee or with any person to become an officer
of Axiom Mexico;
 
(f)          create, incur, assume or suffer to exist, any mortgage, pledge,
lien, charge, security interest or encumbrance of any kind upon any of its
property, assets, income or profits, whether now owned or hereafter acquired;
 
(g)          declare or authorize any dividends or distributions on any shares
of its capital stock;
 
(h)          make any tax election, change any annual tax accounting period,
amend any tax return, enter into any closing agreement, settle any tax claim or
assessment, surrender any right to claim a tax refund or consent to any
extension or waiver of the limitations period applicable to any tax claim or
assessment; or
 
(i)          make any commitment, agreement or understanding with respect to any
of the foregoing.
 
 
ARTICLE X
Termination or Abandonment
 
SECTION 10.1
 
Termination or Abandonment.  This Agreement may be terminated and may be
abandoned by mutual agreement or by either the Company or Axiom Mexico, by
written notice to the other parties hereto, at any time in the event of the
failure of any condition in favor of such entity as to which the consummation of
the Acquisition is subject.  In the event of termination of this Agreement, the
same shall become wholly void and of no effect, and there shall be no further
liability or obligation hereunder on the part of any of the Constituent
Corporations, their respective Boards of Directors or any other party to this
Agreement.
 

 
25

--------------------------------------------------------------------------------

 

 
ARTICLE XI
Miscellaneous
 
SECTION 11.1
 
Notices.  All notices, requests and other communications to any party hereunder
shall be in writing and either delivered personally, telecopied or sent by
certified or registered mail, postage prepaid,
 
If to the Company:
Steven A Sanders, President

 
501 Madison Ave, 14th Floor

New York, New York  10022
Facsimile:  +1 (212) 826-9307
sas@sovrlaw.com


 
If to Merger Sub:
Steven A. Sanders, President

 
501 Madison Ave, 14th Floor

New York, New York  10022
Facsimile:  +1 (212) 826-9307
sas@sovrlaw.com


 
If to Axiom Mexico :
Francisco Quiroz, President

 
Avenida 10  No. 76 entre calles 2 y 3

Colonia Bugambilia
Hermosillo, Sonora
Mexico, C.P. 83140
barryquiroz@gmail.com


or such other address or fax number as such party may hereafter specify for the
purpose by notice to the other parties hereto.  All such notices, requests and
other communications shall be deemed received on the date delivered personally
or by overnight delivery service or telecopied or, if mailed, five (5) business
days after the date of mailing.
 
SECTION 11.2
 
Amendments; No Waivers.
 
(a)           Any provision of this Agreement with respect to transactions
contemplated hereby may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by the Company
and Axiom Mexico; or in the case of a waiver, by the party against whom the
waiver is to be effective.
 

 
26

--------------------------------------------------------------------------------

 

(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
SECTION 11.3
 
Fees and Expenses.  Except as otherwise provided in this Agreement, all costs
and expenses incident to negotiation, preparation and performance of this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, including, without limitation, fees, expenses
and disbursements of their respective financial advisors, accountants and
counsel.
 
SECTION 11.4
 
Successors and Assigns.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, but any such transfer or assignment will not relieve the
appropriate party of its obligations hereunder.
 
SECTION 11.5
 
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without giving effect to the principles of
conflicts of law thereof.
 
SECTION 11.6
 
Jurisdiction.  Any suit, action or proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated hereby may be brought in any federal or state
court located in the City of Las Vegas, Nevada, and each of the parties hereto
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum.  Process in any
such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 11.1 shall be deemed effective service of process on such
party.  Each party hereto (including its affiliates, agents, officers, directors
and employees) irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.
 
SECTION 11.7
 
Counterparts; Effectiveness.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  This Agreement
shall become effective when each party hereto has received counterparts hereof
signed by all of the other parties.  No provision of this Agreement is intended
to confer upon any Person other than the parties hereto any rights or remedies
under this Agreement.
 

 
27

--------------------------------------------------------------------------------

 

SECTION 11.8
 
Entire Agreement.  This Agreement and the attached Exhibits and Schedules
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter of
this Agreement.
 
SECTION 11.9
 
Consent.  Whenever consent is required to be given by any party to any other
party hereunder in connection with any matter contemplated hereby, such consent
shall not be unreasonably withheld, delayed or conditioned.
 
SECTION 11.10
 
Captions.  The captions are included for convenience of reference only and shall
be ignored in the construction or interpretation of this Agreement.
 
SECTION 11.11
 
Joint Drafting.  This Agreement shall be deemed to have been drafted jointly by
the parties hereto, and no inference or interpretation against any party shall
be made solely by virtue of such party allegedly having been the draftsperson of
this Agreement.
 
SECTION 11.12
 
Public Announcements.  All parties hereto agree that any public announcement,
press release or other public disclosure of the signing of this Agreement shall
be made jointly and only after all parties hereto have reviewed and approved the
language and timing of such disclosure.
 
SECTION 11.13
 
Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any parties.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.
 
SECTION 11.14
 
Specific Performance.  The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the its terms and that the parties shall be entitled to specific
performance of the terms of this Agreement in addition to any other remedy to
which they are entitled at law or in equity.
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 

 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have made and executed this Agreement as
of the day and year first above written.
 


 
 
TC POWER MANAGEMENT

 
By:  /s/ Stecen A. Sanders                   
Name:          Steven A. Sanders
Title:             President
 
 
AXIOM ACQUISITION CORP.

 
By:  /s/ Francisco Quiroz                    
Name:           Francisco Quiroz
Title:             President
 
 
AXIOM MINERALS DE MEXICO SA DE CV

 
By:  /s/ Francisco Quiroz                    
Name:           Francsico Quiroz
Title:             President
 
 
 

 

 
29

--------------------------------------------------------------------------------

 
SCHEDULE A
 

Section 2.6 Capitalization - Axiom Minerals de Mexico SA de CV
 
Authorized Shares of Common Stock:
    50,000  
Authorized Shares of Preferred Stock:
    0  
Outstanding Shares of Common Stock:
    50,000  
Shares of Common Stock Issuable Upon Exercise of Outstanding Options/Warrants:
    0  
Fully-Diluted Common Shares Outstanding:
    50,000  














 
30

--------------------------------------------------------------------------------

 

SCHEDULE OF EXCEPTIONS
TC POWER MANAGEMENT CORP.


Section 5.9 (b)(vi) and (vii) –


Stock Award to Steven A Sanders, 150,000 common shares, issued on November 15,
2010.  Future Stock Award to Steven A Sanders 150,000 common shares due October
1, 2011 and 150,000 common shares due October 1, 2012.


Stock Option Award to Frank Lamendola, 12,500 options issued on October 15,
2010.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------